HAMILTON, J.'
Epitomized Opinion
Defendant City permitted logs to get into a stream and high water carried the logs against a bridge on property leased by plaintiff, destroying it. The defense was a denial of negligence and also of the defense of vis major. The jury returned a general verdict for defendant. Plaintiff brought the case to this court, contending that the trial court erred-in charging the jury on the measure of damages. The bill of exceptions related to that point only. Held:
An incorrect charge on the measure of damages would not warrant a reversal. If two issues submitted to the jury are such that a finding of either in favor of the defendant will entitle him to judgment. the judgment will not be reversed for error in the instructions to the iur" relating to one issue. Judgment affirmed.
Cushing and Buehwalter. JJ„ concur.